Citation Nr: 1204863	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-33 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for service-connected tinea of the bilateral lower extremities and dermatitis of the crural region (skin disability). 

(The issues of entitlement to service connection for malaria and service connection for a bilateral knee disorder are addressed in a separate Board decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1945 to December 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated June 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for a skin disability, and assigned an initial noncompensable (zero percent) disability rating.  

The Board notes that the Veteran did not file a Notice of Disagreement (NOD) disagreeing with the June 2009 rating decision assignment of initial rating for the skin disability; however, the RO issued a Statement of the Case (SOC) for the issue of a higher initial compensable evaluation for a skin disability.  Therefore, the issue of entitlement to a higher initial compensable rating for a skin disability is currently on appeal.  Marsh v. Nicholson, 19 Vet. App. 381 (2005) (the presumption of regularity attaches to the RO's issuance of a SOC, such that one may presume that if a SOC was issued, it was because a prior determination was made and that a timely NOD was filed).

In March 2011, a Board videoconference hearing was held before the undersigned Veterans Law Judge only on the issue of entitlement to a higher initial rating for the skin disability.  A transcript of the hearing is associated with the Veteran's claims file.  (The issues of service connection for malaria and service connection for a bilateral knee disorder were not addressed during the March 2011 Board hearing, but were the subject of a separate Board hearing by a different Veterans Law Judge, and are addressed in a separate Board decision.)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1945 to 
December 1946.

2.  On December 13, 2011, the Board was notified that the Veteran died on November [redacted], 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2011).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title").  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal for a higher (compensable) initial disability rating for a service-connected skin disability is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


